           Case 2:15-cv-03895-RA Document 31 Filed 11/13/20 Page 1 of 1

                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 11-13-20

 FRANK VACCARO,

                                Plaintiff,

                         v.                                       15-cv-3895 (RA)

 CORPORATE RESOURCE SERVICES,                                         ORDER
 INC.,

                                Defendants.

RONNIE ABRAMS, United States District Judge:

         On July 27, 2015, Defendant advised the Court that it had filed for Chapter 11

bankruptcy and that this action was thus subject to the automatic stay provision of the

Bankruptcy Code, 11 U.S.C. § 362. On July 28, 2015, the Court directed the Clerk of Court to

place this action on the suspense docket. Since then, the Court has required periodic status

updates from the parties, the most recent of which was filed on May 27, 2020. Plaintiff is

directed to submit another status report no later than December 14, 2020.

         SO ORDERED.

Dated:      November 13, 2020
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
